Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-10 in the reply filed on 06/29/2022 is acknowledged.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
MICRO LIGHT-EMITTING DIODE DISPLAY WITH SIDEWALL SPACER

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Bibl et al. [US PGPUB 20180182746] in view of Kwon et al. [US PGPUB 20170062674] (hereinafter Bibl and Kwon).

Regarding claim 1, Bibl teaches a micro light emitting diode pixel structure, comprising:
a backplane (102), comprising:
a substrate (lowermost layer of 102 on which T2 is formed, Fig. 10) having an insulating layer (layers of 102 on the substrate excluding transistors formed therein) disposed thereon (Fig. 10); and
a pixel thin film transistor circuit (T2, Para 44, Fig. 10) disposed in and on the insulating layer (Fig. 10), the pixel thin film transistor circuit comprising a gate electrode and a channel (wherein a gate electrode and channel is inherent to a TFT); and
a front plane (structure other than 102, Fig. 10), comprising:
a metal pad (410, Para 58 (Fig. 2C/10)) coupled to the pixel thin film transistor circuit of the backplane (Fig. 10);
a micro light emitting diode device (400, Para 49) bonded to the metal pad (Fig. 10);
a spacer (407, Para 58) adjacent sidewalls of the micro light emitting diode (Fig. 2C/10), the spacer comprising a high refractive index material (aluminum oxide, Para 58); and
an insulating layer (210, Para 71) surrounding the spacer (Fig. 10).
Bibl does not specifically disclose that the substrate is a glass substrate.
Referring to Kwon’s invention, Kwon teaches a structure of a backplane; wherein the backplane comprises:
a glass substrate (101, Para 58) having an insulating layer 111/113/115/117, Para 58/59) disposed thereon (Fig. 2B); and
a pixel thin film transistor circuit (TFT, Para 56) disposed in and on the insulating layer (Fig. 2), the pixel thin film transistor circuit comprising a gate electrode (220, Para 59) and a channel (210, Para 59).
In view of such teaching by Kwon, it would have been obvious to a person having ordinary skills in the art to have the device of Bibl comprises the teachings of Kwon based on the rationale of simple substitution of one known element/structure with a suitable another or use of known technique/structure to improve similar devices in the same way (MPEP 2143).


Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Bibl in view of Kwon and further in view of Okuyama et al. [US PGPUB 20210351324] (hereinafter Okuyama).

Regarding claim 2, the modified device teaches the limitations of the claims upon which it depends.
The modified invention does not specifically disclose wherein the high refractive index material of the spacer comprises titanium oxide or silicon nitride.
It is noted that Bibl teaches using material such an aluminum oxide the spacer’s material.
Referring to the invention of Okuyama, Okuyama teaches an exemplary structure of micro light emitting diode, wherein barrier layer 16 is made from one of various materials to include aluminum oxide, titanium oxide or silicon nitride (Para 49).
In view of such teaching by Okuyama, it would have been obvious to a person having ordinary skills in the art to have the modified device of Bibl comprises the teachings of Okuyama (using one of well-known barrier layer material or substituting the entire micro light emitting diode of Bibl with that of Okuyama) based on the rationale of simple substitution of one known element/structure with a suitable another to improve similar devices in the same way (MPEP 2143).

Regarding claim 3, the modified device teaches the limitations of the claims upon which it depends.
The modified invention does not specifically disclose the micro light emitting diode pixel structure further comprising a second spacer between the spacer and the insulating layer, the second spacer comprising a second high refractive index material.
Referring to the invention of Okuyama, Okuyama teaches an exemplary structure of micro light emitting diode, wherein micro light emitting diode comprises a first spacer 16 comprising a first high refractive index material (Para 49) and a second spacer (18, Para 51) comprising a second high refractive index material (Para 51).
In view of such teaching by Okuyama, it would have been obvious to a person having ordinary skills in the art to have the modified device of Bibl comprises the teachings of Okuyama (i.e. substituting the entire micro light emitting diode of Bibl with that of Okuyama) based on the rationale of simple substitution of one known element/structure with a suitable another to improve similar devices in the same way (MPEP 2143); where such a substitution improves electrical connectivity and/or luminance.
In view of such a combination, a person having ordinary skills in the art will understand that the limitation of claim 3 would be met as disclosed to include the second spacer between the spacer and the insulating layer.

Regarding claim 4, the modified device of Bibl specifically in view of Okuyama teaches a micro light emitting diode pixel structure wherein the high refractive index material of the spacer comprises titanium oxide or silicon nitride (Para 49), and wherein the second high refractive index material of the second spacer comprises titanium oxide or silicon nitride (Para 51 –where titanium oxide is used for both layers 16 and 18 or where silicon nitride is used for both layers).

Regarding claim 5, Bible teaches a micro light emitting diode pixel structure wherein the metal pad is coupled to the pixel thin film transistor circuit of by a reflective plate or mirror (142, Para 58, Fig. 10).

Regarding claim 6, Bible teaches a micro light emitting diode pixel structure further comprising a transparent conducting oxide layer (318, Para 80) disposed above the insulating layer (Fig. 10).


Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bibl in view of Kwon and further in view of HuAng et al. [US PGPUB 20210358708] (hereinafter Huang).

Regarding claim 7, the modified device teaches the limitations of the claims upon which it depends.
The modified invention does not specifically disclose wherein the channel of the pixel thin film transistor circuit comprises a semiconducting oxide material.
However, Kwon teaches forming the channel of the transistor TFT from semiconductor material (Para 59). 
Referring to the invention of Huang, Huang teaches the use of various transistors in display devices, wherein the transistor can be a semiconductor oxide transistor (Para 4).  
In view of such teaching by Huang, it would have been obvious to a person having ordinary skills in the art to have the modified device of Bibl comprises the teachings of Huang based on the rationale of simple substitution of one known element/structure with a suitable another or use of known technique/structure to improve similar devices in the same way (MPEP 2143).
In view of such a combination, a person having ordinary skills in the art will understand that the limitation of claim 7 would be met.

Regarding claim 8, the modified invention specifically in view of Huang teaches wherein the semiconducting oxide material is indium gallium zinc oxide (IGZO) (Para 4).

Regarding claim 9, the modified device teaches the limitations of the claims upon which it depends.
The modified invention does not specifically disclose wherein the channel of the pixel thin film transistor circuit comprises a low temperature polysilicon material.
However, Kwon teaches forming the channel of the transistor TFT from semiconductor material (Para 59). 
Referring to the invention of Huang, Huang teaches the use of various transistors in display devices, wherein the transistor can be a low temperature polysilicon transistor (Para 4).  
In view of such teaching by Huang, it would have been obvious to a person having ordinary skills in the art to have the modified device of Bibl comprises the teachings of Huang based on the rationale of simple substitution of one known element/structure with a suitable another or use of known technique/structure to improve similar devices in the same way (MPEP 2143).
In view of such a combination, a person having ordinary skills in the art will understand that the limitation of claim 7 would be met.



Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bibl in view of Kwon and further in view of Hata [US PGPUB 20190089922].

Regarding claim 10, the modified device teaches the limitations of the claims upon which it depends.
The modified invention does not specifically disclose wherein the micro light emitting diode device is a nanowire-based micro light emitting diode device.
Referring to the invention of Hata, Hata teaches forming display devices using various light emitting device to include microLED and micro nanowire LED.
In view of such teaching by Huang, it would have been obvious to a person having ordinary skills in the art to have the modified device of Bibl comprises the teachings of Huang based on the rationale of simple substitution of one known element/structure with a suitable another (MPEP 2143).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MUSE whose telephone number is (571)272-1470. The examiner can normally be reached Monday - Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303)297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISMAIL A MUSE/            Primary Examiner, Art Unit 2819